                     Case 3:19-cv-06033-BHS Document 58 Filed 07/29/21 Page 1 of 2



 1                                                             HONORABLE BENJAMIN H. SETTLE
                                                                HONORABLE MARY A. THEILER
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     SHAWN PETERSEN,                                     No. 3:19-cv-06033-BHS-MAT
 9
                                Plaintiff,               STIPULATION AND ORDER OF
10                                                       DISMISSAL
                         v.
11
     DEPUTY MATTHEW SMITH, an individual,
12   and PIERCE COUNTY, a municipal
     corporation,
13
                                Defendant.
14

15                                              STIPULATION

16               IT IS HEREBY STIPULATED between the plaintiff and all defendants, parties to the

17   above-entitled action, that the same be dismissed with prejudice and without costs and attorney’s

18   fees to any party.

19               DATED this 27th day of July, 2021.
20   MacDONALD HOAGUE & BAYLESS                         MARY E. ROBNETT
                                                        Pierce County Prosecuting Attorney
21

22                                                      By: /s/Peter J. Helmberger
     By: /s/Mika Rothman
                                                        PETER J. HELMBERGER, WSBA # 23041
     Joe Shaeffer, WSBA # 33273
23                                                      Deputy Prosecuting Attorney / Civil
     josephs@mhb.com
                                                        peter.helmberger@piercecountywa.gov
24   Mika Rothman, WSBA # 55870
                                                        Attorney for Defendants
     mikar@mhb.com
25   Attorneys for Plaintiff

26

27

     STIPULATION AND ORDER OF DISMISSAL - 1                                 MACDONALD HOAGUE & BAYLESS
                                                                              705 Second Avenue, Suite 1500
     No. 3:19-cv-06033-BHS-MAT                                                   Seattle, Washington 98104
                                                                            Tel 206.622.1604 Fax 206.343.3961
     11910.01 og270101
                     Case 3:19-cv-06033-BHS Document 58 Filed 07/29/21 Page 2 of 2



 1                                                     ORDER

 2                 THIS MATTER having come on regularly for hearing upon the foregoing stipulation of

 3    the parties hereto, and the court being fully advised in the premises, now, therefore, it is hereby,

 4               ORDERED, ADJUDGED AND DECREED that the above-entitled matter be and the

 5   same is hereby DISMISSED WITH PREJUDICE without costs or attorney’s fees to any party.

 6               Dated this 29th day of July, 2021

 7

 8

 9
                                                     A
                                                     BENJAMIN H. SETTLE
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF DISMISSAL - 2                                    MACDONALD HOAGUE & BAYLESS
                                                                                 705 Second Avenue, Suite 1500
     No. 3:19-cv-06033-BHS-MAT                                                      Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
     11910.01 og270101
